PER CURIAM.
The defendant-husband has appealed from a decree of the Circuit Court of Camden County. Plaintiff-wife was granted a divorce and monthly alimony, custody of the parties’ minor daughter and child support, and, an allowance for her attorney fees.
The husband contends the trial court abused its discretion in failing to continue the case on the date of the trial after he discharged his attorney and the latter was permitted to withdraw.
The case had been set for trial for approximately two and one-half months and was shown set for trial in the printed docket. The husband and his attorney appeared on the scheduled trial date. Following the departure of his attorney the husband remained in the courtroom while the wife presented her evidence. He declined the court’s invitation to interrogate the wife and offered no evidence in his behalf.
We have reviewed the transcript and briefs of the parties and conclude there was no abuse of discretion. The judgment is based upon substantial evidence and is not clearly erroneous. No error of law appears and an opinion would have no precedential value. Rule 84.16, V.A.M.R.
The judgment is affirmed.
All concur.